Fourth Court of Appeals
                                San Antonio, Texas
                                      October 21, 2015

                                    No. 04-15-00510-CR

                                  Ronnie Ray BROOKS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005CR7426
                     The Honorable Sharon S. MacRae, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on October 21, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk